
	
		II
		112th CONGRESS
		1st Session
		S. 1964
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Ms. Stabenow (for
			 herself and Mr. Portman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt from
		  the harbor maintenance tax certain commercial cargo loaded or unloaded at
		  United States ports in the Great Lakes Saint Lawrence Seaway
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Short Sea Shipping
			 Enhancement Act of 2011.
		2.Exemption of
			 certain commercial cargo from the harbor maintenance tax
			(a)In
			 generalSection 4462 of the Internal
			 Revenue Code of 1986 is amended—
				(1)by redesignating
			 subsection (i) as subsection (j), and
				(2)by inserting
			 after subsection (h) the following new subsection:
					
						(i)Exemption for
				certain cargo transported on the Great Lakes Saint Lawrence Seaway
				System
							(1)In
				generalNo tax shall be imposed under section 4461(a) with
				respect to—
								(A)commercial cargo (other than bulk cargo)
				loaded at a port in the United States located in the Great Lakes Saint Lawrence
				Seaway System and unloaded at another port in the United States located in such
				system, and
								(B)commercial cargo (other than bulk cargo)
				unloaded at a port in the United States located in the Great Lakes Saint
				Lawrence Seaway System which was loaded at a port in Canada located in such
				system.
								(2)Bulk
				cargoFor purposes of this subsection, the term bulk
				cargo shall have the meaning given such term by section 53101(1) of
				title 46, United States Code (as in effect on the date of the enactment of this
				section).
							(3)Great Lakes
				Saint Lawrence Seaway SystemFor purposes of this subsection, the term
				Great Lakes Saint Lawrence Seaway System means the waterway
				between Duluth, Minnesota and Sept. Iles, Quebec, encompassing the five Great
				Lakes, their connecting channels, and the Saint Lawrence
				River.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
